                      Case 2:11-cr-00141-JCM-CWH Document 47 Filed 07/22/20 Page 1 of 1



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:11-CR-141 JCM (CWH)
                 8                                           Plaintiff(s),                       ORDER
                 9           v.
               10     DAVID TORRES,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of United States of America v. Torres, case no.
               14     2:11-cr-00141-JCM-CWH. David Torres (“petitioner”) filed a motion to vacate, set aside, or
               15     correct sentence under 28 U.S.C. § 2255. (ECF No. 45). The court has examined the motion,
               16     which alleges relief due to Rehaif v. United States, 139 S. Ct. 2191 (2019). Id.
               17            The United States of America (“respondent”) shall file a response within 21 days from
               18     the date of this order. Thereafter, petitioner will have 14 days to file a reply.
               19            Accordingly,
               20            IT IS HEREBY ORDERED that respondent shall file a response to petitioner’s motion to
               21     vacate, set aside, or correct sentence (ECF No. 45) no later than 21 days from the date of this
               22     order. Petitioner may file a reply within 14 days.
               23            The clerk is instructed to file this order in the instant matter and in the related § 2255
               24     case, no. 2:20-cv-01115-JCM.
               25            DATED July 22, 2020.
               26
                                                                     __________________________________________
               27                                                    UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
